Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hebrink et al 2004/0219338 essentially for reasons of record noting the following.
The applied reference does teach the use of protective boundary layers between packets of optical layers (see lines 5 and 6 of paragraph 0039), the use of strippable skin layers that have particles therein (ie, rough skin layers, see paragraph 0061), that the non-optical layers—including boundary and skin layers—can be made of the same materials (see paragraphs 0026 and 0041) and that the optical body is stretched (see paragraphs 0074-0076) either uniaxially or biaxially.  Since the materials making up the non-optical layers would be the same, it is submitted as at least obvious that the boundary layers themselves would be made as strippable, or in fact are as strippable, as the strippable skin layers and that they would be made as rough or smooth similarly to the skin layers.  The only aspect missing from the disclosure is that the rough boundary layer has a first major surface removably attached to a first optical film and a second major surface permanently attached to a second optical film.  However, it is submitted that this limitation amounts to no more than the rough boundary layer being 
2.Claims 9-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hebrink et al 2004/0219338 in view of Merrill et al 2002/0190406 essentially for reasons as set forth in paragraph 1, supra and paragraph 2 of the previous action.  As already noted, Merrill et al -406 teaches the instant stretching steps as recited in instant claims 9-22 and it certainly would have been obvious to one of ordinary skill in the art to employ these steps in the stretching of the primary reference to obtain a desired optical film/product.  It is further submitted that the aspect of one of the rough strippable boundary layers having a different level of adhesion to the first optical film than the other of the rough strippable boundary layers to the second optical film as recited in claim 22 constitutes a limitation that would have been obvious for the same reasons as set forth with respect to the limitations recited in instant claims 1 and 9 concerning the level of adhesion of the boundary layers.  Such is submitted to have been within the skill level of the art and obvious over Hebrink et al -338 dependent on the exact optical products desired upon completion of the stretching of the film.  It certainly would not constitute an invention to have varied the degree of release of the boundary layers dependent on whether they are to remain with the product permanently .  
3.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 9-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 6,939,499 in view of Hebrink et al -338 essentially for reasons of record as set forth in the last office action.  Namely, Hebrink et al -388 is submitted to render obvious the aspects not taught in US Patent 6,939,499 as generally set forth in paragraphs 1 and 2, supra.  
4.Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive. While applicant’s comments concerning the previous rejection are noted, it should also be emphasized that the current rejection is essentially different from the previous one.  Indeed, the instant claim limitations do not require that any boundary layer remain with the product other than that which is desired to remain.  Again, it is submitted that would have been obvious dependent on the exact product desired.  Given the disclosure of adjusting adhesion of the strippable layer, it is believed that the instant claims would have been obvious over Hebrink et al -338.  
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742